
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.55


LICENSE AND INFORMATION TRANSFER AGREEMENT


        THIS LICENSE AND INFORMATION TRANSFER AGREEMENT (the "Agreement") is
made and entered into effective as of this 29th day of July, 2002 (the
"Effective Date") by and between E. Khashoggi Industries, LLC, a Delaware
limited liability company ("EKI"), bio-tec Biologische Naturverpackungen GmbH &
Co. KG, a German limited liability company ("Biotec KG"), and bio-tec
Biologische Naturverpackungen Forschungs und Entwicklungs GmbH, a German limited
liability company ("Biotec F&E," and, together with Biotec KG, "Biotec," and
together with EKI, the "Biotec Group"), on the one hand, and EarthShell
Corporation, a Delaware corporation ("EC"), on the other hand, with reference to
the following facts:

RECITALS:

        A.    Biotec KG owns or licenses from a third party certain technology
and related intellectual property rights relating to thermoplastic
starch/synthetic bio-polymer blends.

        B.    EC is currently in the process of commercializing such technology
through the manufacturing and selling, either directly or through sublicensees,
food service disposable products.

        C.    EC desires to obtain, and Biotec KG is willing to grant, an
exclusive license for the technology and related intellectual property rights
for use and commercial exploitation of food service disposable products.

        D.    EC desires that Biotec transfer certain technical information to
EC and perform specific research and development services to develop certain
priority commercial materials and processes important to EC's current and future
generation products, and Biotec is willing to perform such work on the terms and
conditions set forth below.

AGREEMENT:

        NOW, THEREFORE, in consideration of the foregoing Recitals, and the
mutual promises and covenants set forth herein, together with other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.    Definitions.    The capitalized terms used herein shall have the meanings
set forth below:

        (a)  The term "Biotec Technology" shall mean all of the technology now
owned or Controlled by Biotec KG, together with all Improvements to such
technology that are hereafter owned or Controlled by Biotec KG. This includes
the technology now owned or Controlled by Biotec KG relating to
thermoplastically processable starch, destructurized starch, converted starch or
other forms of disoriented starch, including the use of such starch alone or in
combination with other materials. The Biotec Technology includes all existing
patent rights of Biotec KG relating to the foregoing, including without
limitation those patents and patent applications listed on Exhibit A hereto, and
any patents covering any such Improvements that are hereafter owned or
Controlled by Biotec KG.

        (b)  The term "Controlled" shall mean, with reference to Technology, the
right of Biotec KG to grant rights and sublicenses with respect thereto to EC
without incurring any obligation owing by Biotec KG to the entity that has
licensed or sublicensed such intellectual property to Biotec KG; provided that,
if Biotec KG elects to sublicense any such intellectual property notwithstanding
that Biotec KG will incur any such obligation, and if a payment of royalties or
other consideration to such entity would be required in connection with the
exercise of any rights sublicensed by Biotec KG to EC hereunder, such
intellectual property shall be deemed not to be controlled by Biotec KG and
sublicensed by Biotec KG hereunder unless EC agrees in writing to be responsible
for all such royalties and consideration payable to such other entity. If such
election is so made by Biotec KG and EC agrees to be so responsible, the
relevant technology will be included in the Technology licensed to EC hereunder.

--------------------------------------------------------------------------------


        (c)  The term "Food Service Disposables" shall have the same meaning as
is assigned to that term in the Amended and Restated License Agreement, dated
February 28, 1995, between EKI and EC, as amended, as set forth in Exhibit "B"
hereto.

        (d)  The term "Gross Sales" shall mean the gross invoice price of
Products made by EC that it sells during the relevant fiscal period.

        (e)  The term "Improvement" shall mean any improvement, refinement or
change, whether patentable or unpatentable and irrespective of whence derived,
relating in whole or in part to the composition, formulation or use of a Product
or the Technology, including any improvement, development or change relating to
a Product.

        (f)    The term "Information Transfer" shall have the meaning set forth
in Section 2.1.

        (g)  The term "License Revenues" shall mean, with respect to the
relevant fiscal period, the aggregate amount of royalties, fees, or other
payments or consideration actually received by EC during such period from the
sale or disposition of Products by any of EC's sublicensees or any other
commercial exploitation by EC's sublicensees of the rights licensed to EC
hereunder.

        (h)  The term "Net Sales" shall mean, with respect to Products made by
EC that it sells during the relevant fiscal period, the Gross Sales for such
fiscal period, reduced by (i) cash, trade or quantity discounts actually given
by EC; and (ii) credits actually allowed by EC.

        (i)    The term "Novamont License Agreement" means the Patent
Cross-License Agreement dated August 2, 2001 between Biotec KG and EKI, on the
one hand, and Novamont S.p.A., on the other.

        (j)    The term "Product" means any product that constitutes a Food
Service Disposable and that incorporates in whole or in part the Technology.

        (k)  The term "Technology" shall refer collectively to the Biotec
Technology and the Trade Secrets.

        (l)    The term "Trade Secrets" shall mean all confidential and
proprietary information and know-how now owned or Controlled by Biotec KG,
together with all Improvements thereto that are hereafter owned or Controlled by
Biotec KG. This includes any such information and know-how that relates to
thermoplastically processable starch, destructurized starch, converted starch or
other forms of disoriented starch, including the use of such starch alone or in
combination with other materials.

2.    Transfer of Information.    

        2.1    Transfer of Information and the Provision of Research and
Development Services.    

        (a)  So long as the Monthly Exclusivity Payment is made by EC in
accordance with Section 3(d) hereof, effective as of January 1, 2001, Biotec
agrees to provide to EC during the term of this Agreement with the transfer of
technical information and the provision of research and development services
relating to the Technology, and EC's and its sublicensees' use thereof, as EC
may request, including the transfer of information relating to design
formulation and product development, and research related to compositions
capable of use in Food Service Disposables, methods of using compositions as
Food Service Disposables, and methods of manufacturing Food Service Disposables
(collectively, the "Information Transfers"). The Information Transfers will be
provided at such locations as EC may from time to time designate; provided,
however, that Biotec shall be entitled to travel, meal and lodging expense
reimbursement pursuant to Section 2.3 hereof with respect to technical,
scientific and administrative personnel who are required to provide the
Information Transfers at locations that require an overnight stay or that are
otherwise sufficiently distant from the personnel's home base to warrant expense
reimbursement under EC's guidelines. The Information Transfers shall be provided
by such Biotec employees, advisors and consultants as EC shall reasonably
request, provided that if EC does not request the Information Transfers from any
specific Biotec employees, advisors or consultants, Biotec shall use its good
faith judgment to efficiently assign its personnel to complete such Information
Transfers.

--------------------------------------------------------------------------------

        (b)  So long as the Monthly Exclusivity Payment is made by EC in
accordance with Section 3(d) hereof, Biotec shall provide the Information
Transfers to EC on a priority basis. During such time, Biotec shall dedicate its
technical and scientific personnel as necessary to satisfy all requests by EC
for Information Transfers when and as reasonably requested, and shall utilize
such personnel for activities not related to Information Transfers requested by
EC only to the extent that it may do so without compromising the timely delivery
of all Information Transfers reasonably requested by EC. Notwithstanding the
foregoing, if Biotec's current number of technical and scientific personnel are
devoting substantially all of their regular working hours to EC projects, Biotec
shall not be obligated to employ additional technical and scientific, nor shall
it be required to have its personnel work overtime hours. So long as the Monthly
Exclusivity Payment is made by EC in accordance with Section 3(d) hereof,
Biotec, however, shall use commercially reasonable efforts to timely comply with
all EC requests for the provision of Information Transfers through the
deployment of its existing personnel or through the retention of outside
technical consultants.

        (c)  All requests for Information Transfers shall be made in a request
form to be mutually agreed upon by the Parties, which form (the "Request Form"),
at a minimum, shall contain a brief description of the research and development
project and its intended scope, a list of the deliverables required, the names
of any specific personnel requested to work on the project (subject to their
availability), and a proposed timeline and budget estimating the fees and
expenses to be incurred with respect to the project. Biotec shall indicate its
acceptance of the research and development project by countersigning the Request
Form (as the same may be modified by EC to take account of any changes requested
by Biotec and agreed to by EC), it being understood that Biotec is obligated to
provide EC the requested Information Transfer on a first priority basis so long
as the Monthly Exclusivity Payment is made by EC in accordance with Section 3(d)
hereof, subject to Biotec and EC agreeing to any fixed fee, timeline or other
project-specific requirements that may be applicable in connection with a
particular project. With respect to projects accepted by Biotec in accordance
with the foregoing, Biotec will use commercially reasonable efforts to complete
the research and development project and related Information Transfers within
the estimated budget and shall notify EC once it reasonably appears that the
budget will be exceeded by more than 10%. Upon such notification, EC may, at its
option, redefine the scope of the project (including the list of deliverables),
terminate the project or adjust the budget pursuant to a revised Request Form.
All Request Forms (and any modifications thereto) shall be approved by an
officer of EC who is not affiliated with Biotec, and EC shall not be obligated
to pay for Information Transfers (or related expenses) that are not so approved
(it being understood that such approval may be given in writing following the
rendering of the service or incurrence of the fees in question).

        2.2    Fee for Information Transfers.    

        (a)  Following the close of each calendar month, Biotec shall deliver to
EC a written report (the "Report") identifying the Biotec technical or
scientific personnel who provided research and development services requested by
EC at any time during the preceding month, the number of hours spent by each
such person providing such services, together with a brief description of the
services provided, the pro forma hourly billing rate of such personnel (the "Pro
Forma Billing Rate"), and the total amount due Biotec from EC with respect to
all research and development services provided by Biotec personnel during such
month. The Report shall also contain, or Biotec shall otherwise timely provide
to EC, such additional technical information as EC may reasonably request to
determine and evaluate the research and development services provided by Biotec
and the amount due Biotec hereunder. The parties agree and acknowledge that the
Pro Forma Billing Rates are intended to reflect the parties' best estimate of
105% of the actual cost that will be incurred by Biotec in transferring
information or rendering research and development services to EarthShell, which
actual cost shall include all direct expenses (including labor and materials)
incurred by Biotec and an allocable portion of Biotec's indirect expenses
(including, without limitation, an allocable share of overhead and the salaries
and compensation of administrative personnel), plus a 5% markup, but excluding
the direct, out-of-pocket expenses incurred by Biotec

--------------------------------------------------------------------------------

and paid to third parties specifically in connection with Information Transfers
to EC hereto that are subject to reimbursement pursuant to Section 2.3 hereof
(such actual direct and indirect costs so incurred by Biotec, increased by the
5% markup, are referred to herein as the "Information Transfer Fee").

        (b)  As initial payment for the Information Transfers to be provided by
Biotec, within 30 days following the date the Report is delivered to EC, EC
shall pay to Biotec a fee (the "Initial Information Transfer Fee") computed by
multiplying the applicable Pro Forma Billing Rates by the number of hours spent
by the Biotec technical and scientific personnel providing the Information
Transfers requested by EC during the preceding month. Within forty-five
(45) days after the end of each calendar year during the term of this Agreement,
Biotec shall provide EC a report setting forth, with appropriate substantiation
reasonably requested by EC, the calculation of the total Information Transfer
Fee with respect to all Information Transfers provided by Biotec to EC during
such calendar year in accordance with the terms of this Agreement and the amount
of any underpayment or overpayment by EC with respect thereto. To the extent the
total Information Transfer Fee paid by EC for such Information Transfers during
such calendar year is greater or lesser, as the case may be, than the total
amount of the Initial Information Transfer Fee paid by EC in respect of the
Information Transfers during such calendar year, EC shall pay to Biotec, or
Biotec shall refund to EC, the amount of such underpayment or overpayment, as
the case may be, within ten business days after receipt by EC of such report.
The Pro Forma Billing Rates charged by Biotec to EC and the job classifications
of Biotec's personnel shall be reviewed by the parties on each anniversary of
this Agreement and shall be equitably adjusted to take account of any increase
in the Information Transfer Fee, including any increased salaries and/or
employee benefits paid by Biotec to its personnel who provide the Information
Transfers (including any related research and development services) to EC
hereunder.

        2.3    Expense Reimbursement.    In addition to the Information Transfer
Fee to be paid by EC to Biotec pursuant to Section 2.2, EC, in accordance with
the budget set forth in the applicable Request Form, shall reimburse Biotec for
all direct, out-of-pocket expenses incurred by Biotec and paid to third parties
specifically in connection with the provision of Information Transfers to EC.
Such out-of-pocket expenses paid to third parties in connection with the
provision of Information Transfers shall not include overhead expenses of Biotec
(such as general office expenses of Biotec), and any expenses not specifically
allocable to a EC project or any other similar expenses (which expenses will be
reflected in the Pro Forma Billing Rates). Biotec shall provide EC with such
receipts, invoices, other evidence of out-of-pocket expenses incurred and
additional information as EC may reasonably request in connection with the
expense reimbursement provided for hereunder. Upon the submission of such
documentation, EC shall promptly reimburse Biotec for the items to which Biotec
is entitled to reimbursement hereunder; provided, however, that in no event
shall EC be required to reimburse such expenses more frequently than monthly.

        2.4    Third-Party Review.    EC, at its expense, shall have the right,
upon reasonable advance notice and during normal business hours, to review and
audit the records of Biotec that pertain to the Information Transfers provided
to EC, and any fees or expenses related thereto that have been invoiced to EC,
including the components of any Information Transfer Fees billed to EC pursuant
to Section 2.2. Such review or audit may be performed by EC personnel or by
outside professionals retained by EC for such purposes (provided such outside
professionals are subject to appropriate confidentiality obligations reasonably
acceptable to Biotec). In the event of any dispute between the parties hereto
regarding whether Biotec is entitled to payment hereunder or the amount thereof
for any Information Transfers provided or expenses incurred, EC shall promptly
remit to Biotec the undisputed amount and the remaining disputed amount shall be
submitted for decision to a nationally recognized accounting firm mutually
agreeable to the parties (but which shall not then be engaged as the independent
auditors of either EC or Biotec), whose decision shall be final and shall be
binding upon the parties. In making such decision, the accounting firm shall
take into account any other information that it may deem relevant or
appropriate. In the event that such accounting firm is unable to reach a
decision with respect to any disputed matter within sixty days of the date such
matter is

--------------------------------------------------------------------------------


submitted, such matter shall be resolved by binding arbitration pursuant to
Section 26. In the event that any Information Transfers previously provided or
expenses previously incurred are determined to have been improperly classified,
Biotec shall promptly reimburse EC for the costs of such items, with interest
computed at the prime rate, as published in the Wall Street Journal (the "Prime
Rate"), as adjusted at the end of each fiscal quarter, from the date the
improperly classified payment was made until the date of repayment. Such
reimbursement shall be the sole remedy for such improper classification. If it
is determined that the amount in dispute (or any portion thereof) was properly
charged by Biotec to EC, EC shall promptly reimburse Biotec for the amount
determined to have been properly charged, with interest computed at the Prime
Rate, as adjusted at the end of each fiscal quarter, from the first day of the
calendar month in which the invoice in question was delivered. The fees and
expenses of any accounting firm resolving a dispute under this Section 2.4 shall
be borne (i) by Biotec if the amount awarded to EC exceeds 10% of the total
invoice amount (even though the amount actually in dispute is less than the
total invoice amount), or (ii) by EC if the amount awarded to EC is 10% or less
of the total invoice amount.

        2.5    Late Payments.    Any amount payable to Biotec pursuant to this
Section 2 which is not disputed in good faith pursuant to Section 2.4 and which
is not paid within thirty (30) days following the invoice date shall bear
interest at the Prime Rate, adjusted at the end of each fiscal quarter,
commencing on the first day of the calendar month during which the invoice is
submitted. Under no circumstance shall Biotec be obligated to transfer any
technical information to, or otherwise perform research and development services
for, EC, or to incur any cost on EC's behalf, if EC is in material default with
respect to the payment of any undisputed amounts hereunder. EC shall not be
considered in default under this Agreement if EC disputes in good faith an
amount charged to it by Biotec, subject to the terms of Section 2.4 hereof.

3.    The License.    

        (a)  Subject to the terms and conditions set forth in this Agreement,
Biotec KG hereby grants to EC an exclusive (even as to Biotec KG, but subject to
the non-exclusive rights heretofore granted by Biotec KG to Novamont S.p.A.
under the Novamont License Agreement), worldwide license (the "License") to
make, have made, use, sell, offer to sell, export and import and otherwise
commercialize the Products. Notwithstanding the foregoing, in the case of
Technology that is licensed to Biotec KG by a third party that owns such
Technology, (i) the rights granted to EC hereunder shall be exclusive only to
the extent that the rights granted by the owner of such Technology to Biotec KG
are exclusive and otherwise shall be non-exclusive, provided that Biotec KG
hereby agrees not to exercise or to sublicense to another person any such rights
sublicensed to EC hereunder; and (ii) such rights shall be sublicensed hereunder
to EC only to the extent such rights may be practiced or exploited without
violating any obligation owed by Biotec KG to the third party licensor or
incurring any obligation to pay royalties or other compensation to the third
party licensor. The License includes the right to utilize the Technology to
make, use, sell or otherwise commercialize thermoplastic starch/synthetic
bio-polymer blends for conversion into the Products. The License shall not be
utilized by EC for any purpose other than to implement and carry out the
development, manufacture, marketing, distribution, use and sale of the Products
in accordance with the terms and conditions set forth in this Agreement. The
License shall be irrevocable except as specifically provided in this Agreement.

        (b)  Pursuant to the License, EC shall have the right to grant
sublicenses. No later than five (5) business days prior to entering into a
sublicense agreement, EC shall notify EKI (who shall act on behalf of Biotec KG)
of the proposed sublicense arrangement, provide EKI with a copy of the proposed
sublicense agreement and provide EKI with such additional information as EKI may
reasonably request. Each sublicense shall include provisions similar to the
applicable provisions of Sections 7, 8(b), 9, 10, 11(a), 11(c), 14, 15(b),
15(c),16, 17, 18, and 21 hereof; provided that, with the prior written approval
of EKI, which approval shall not be unreasonably withheld or delayed, any such
sublicense may be granted pursuant to provisions that are not similar to such
applicable provisions. EC shall use reasonable efforts to cause the full and
complete performance by EC's sublicensees of all of such sublicensees'
obligations under sublicense agreements entered into as authorized by this
Section.

--------------------------------------------------------------------------------


        (c)  Except as set forth herein, EC shall have no right to sublicense,
assign, pledge, transfer or otherwise hypothecate in any fashion any interest in
or rights under the License, without the prior written consent of EKI (who shall
act on behalf of Biotec KG), which shall not be unreasonably withheld or
delayed; provided that; any party hereunder shall be permitted to grant security
interests in its rights under this License to secure favorable loan financing.
Any purported transfer in violation of the terms of this Section 3 shall be void
and shall constitute a material breach of EC's obligations hereunder within the
meaning of Section 15(b) hereof.

        (d)  Notwithstanding anything set forth herein to the contrary, the
exclusive rights granted by Biotec under this Agreement are subject to the
continuing payment by EC to Biotec KG of a Royalty pre-payment of One Hundred
Thousand Dollars ($100,000.00) each month (the "Monthly Exclusivity Payment"),
which payments commenced on January 1, 2001 and shall continue to be paid by EC
(i) without regard to the amount of Royalties theretofore paid or thereafter
payable by EC pursuant to Section 4 and (ii) no later than the tenth (10th) day
of each month. All Monthly Exclusivity Payments made by EC shall be applied
against EC's obligations to pay Royalties, as provided in Section 5(c). Except
as provided in this Section 3(d), the Monthly Exclusivity Payments shall be
payable until the expiration of the last-to-issue patent included in the
Technology. If, within forty-five (45) days following the date EC fails to
timely pay the Monthly Exclusivity Payment or otherwise notifies EKI that EC no
longer desires to pay the Monthly Exclusivity Payment in order to preserve
exclusive rights for the Products, EC does not pay such Monthly Exclusivity
Payment, the License shall be converted to a non-exclusive license, with the
effect that Biotec KG would have the right thereafter to sublicense, license or
otherwise grant any person the right to, or itself, use the Technology or any
part thereof to make, have made, use, sell, offer to sell, import or otherwise
commercialize any of the Products.

        (e)  In addition, the exclusive rights granted by Biotec under this
Agreement are subject to EC's continued performance of its obligations, and the
use of commercially reasonable efforts to enforce compliance of E.I. du Pont de
Nemours and Company ("DuPont") with minimum performance standards, royalty and
other compensatory obligations, under that certain Alliance Agreement (the
"Alliance Agreement") to be entered into between DuPont, and each Project
Addendum or other Supplemental Agreement (as such terms will be defined in the
Alliance Agreement) to be attached thereto or incorporated therein (together
with the Alliance Agreement, the "DuPont Agreements"),. To the extent that EC is
unable or unwilling to timely perform such obligations or to enforce such rights
under the DuPont Agreements, EKI, Biotec or their affiliated companies may, at
their election, perform such obligations or exercise or enforce any such rights
in a manner that is intended to (i) assure EC's continued compliance with its
obligations under the DuPont Agreements (or to reduce the damages resulting from
any non-compliance), and (ii) maximize the consideration payable by DuPont to EC
under the DuPont Agreements.

4.    Royalties.    

        In consideration for the grant of the License, EC shall pay to EKI
(which shall receive such payment for itself and on behalf of the other members
of the Biotec Group, as their interests may appear) a royalty (the "Royalty"),
payable when and as provided in Section 5 equal to (i) 25% of License Revenues
and (ii) 5% of Net Sales. Notwithstanding the provisions of this Section 4
hereof, EC shall have no obligation to pay Royalties in respect of the sale of
any Product made after the date on which the last-to-issue patent included in
the Biotec Technology expires.

5.    Payment of the Royalty.    

        (a)  Within thirty (30) days of the last day of each calendar quarter,
EC shall pay to EKI (to be allocated between EKI and each member of the Biotec
Group as their interests may appear) the Royalty payable in respect of all
License Revenues and Net Sales received by EC during such calendar quarter. Each
Royalty payment shall be accompanied by a written report (the "Royalty Report")
prepared by EC that shall set forth, for the period covered by the Royalty
Report, the aggregate License Revenues and Net Sales received by EC during such
period.

--------------------------------------------------------------------------------


        (b)  All Royalty payments called for by this Agreement shall be paid by
EC in United States dollars to EKI and EKI shall be solely responsible for
paying to each member of the Biotec Group its allocable share of such Royalty.

        (c)  Notwithstanding any provision contained herein to the contrary, no
Royalty shall be payable by EC hereunder except to the extent that the total
accrued Royalties that are payable hereunder exceed the sum of all Monthly
Exclusivity Payments theretofore made by EC under Section 3(d) hereof.

6.    Right to Audit.    

        (a)  EC shall keep and maintain complete and accurate records concerning
the receipt of License Revenues and Net Sales. EKI or its designated
representative (the "Representative") shall have the right to review those
records of EC that deal with receipt of License Revenues or Net Sales for
purposes of confirming the calculation of the Royalty paid by EC hereunder.

        (b)  If EC is ultimately determined to have failed to pay to EKI the
full amount of a Royalty payment actually due hereunder, EC shall promptly pay
the full amount of such discrepancy to EKI, with interest thereon, at the Prime
Rate in effect on the date on which the payment in question should have been
made, from such date until the payment is actually made.

7.    Improvements to Technology.    

        (a)  Biotec KG shall own all Improvements, whether developed by or for
Biotec KG or by or for EC and whether developed individually or jointly with
others (subject, in the case of Improvements made jointly with third parties, to
the rights of such third parties). Subject to Biotec KG's right to do so, all
such Improvements owned by Biotec KG shall be included in the Biotec Technology
licensed hereunder to EC without additional royalty or other obligation being
imposed on EC.

        (b)  Each party that develops or acquires an Improvement during the term
hereof will disclose such Improvement in writing to the other party promptly
after the development or acquisition of such Improvement by such party.

8.    Patent Matters.    

        (a)  Biotec KG, as to any patentable inventions included in that the
Biotec Technology, shall have the right, in its sole discretion, to
(i) affirmatively seek patent protection for any such invention at its sole cost
and expense or (ii) maintain such invention as a trade secret. Biotec, as the
party that owns all Improvements pursuant to the provisions of Section 7, shall
have the right, in its sole discretion, to (i) affirmatively seek patent
protection for any such Improvement at its sole cost and expense or
(ii) maintain any Improvement as a trade secret.

        (b)  Each party shall provide each other party with such assistance as
may be reasonably requested, from time to time, in connection with efforts to
seek patent protection for any Improvement in accordance with Section 8(a),
including the execution of any documents necessary to obtain and maintain such
patent protection; provided, however, that the party responsible for seeking
patent protection shall reimburse such party for any out-of pocket fees and
expenses reasonably incurred by such party in providing such assistance. The
Biotec Group and EC shall conduct, no less frequently than quarterly, periodic
technology review meetings at which the Biotec Group shall provide EC with
copies of any new patents that have issued on any patent applications included
in the patents included in the Biotec Technology since the time of the prior
technology review meeting (if any) and the parties will review (i) the status of
the prosecution of then pending patent applications included in the patents
included in the Biotec Technology, (ii) any Improvements that have been made by
either party since the time of the prior technology review meeting (if
applicable) and (iii) other matters relating to the development of Improvements
and the protection and status of the Technology.

        (c)  The Biotec Group shall have no obligation to pay any maintenance
fees and annuities as they become due in respect of any patents included in the
Biotec Technology; provided that, if the Biotec Group elects not to pay or cause
to be paid any such fees or annuities, EKI shall use reasonable efforts to give
written notice of such election to EC before the due date therefor, and EC shall
have the right (but not the obligation) to pay such fees or annuities. If EC, in
its discretion, determines to pay such fees or annuities, the Biotec Group
agrees to assign to EC all of the Biotec Group's right, title and interest in
and to the patents to which such fees or annuities relate.

--------------------------------------------------------------------------------

9.    Infringement Matters.    

        (a)  The Biotec Group and EC will promptly, and in any event within
thirty (30) days of discovery, notify the other in writing of any apparent
infringement of the Technology which comes to its attention and that involves
the Products. The Biotec Group shall have the initial right, at its sole cost
and expense, to bring suit to enjoin such infringement to the extent it involves
the Technology and to recover damages therefor for its sole account. If, the
Biotec Group does not bring any such action within sixty (60) days after written
notice of infringement is given by or to EC, EC, at its sole cost and expense,
shall have the right to bring suit to enjoin such infringement and recover
damages therefor for its sole account, to the extent such infringement involves
the Products.

        (b)  In any action brought pursuant to Section 9(a) hereof, the party
initiating the suit (the "Initiating Party") shall select and control counsel
for the prosecution of such suit. The other party hereto (the "Non-Initiating
Party") shall (i) have the right to receive, from time to time, full and
complete information from the Initiating Party concerning the status of such
suit, (ii) have the right, at its own expense, to be represented therein by
counsel in advisory or consultative capacity, and (iii) cooperate fully with the
Initiating Party and provide whatever assistance is reasonably requested by the
Initiating Party in connection with such suit, including the preparation and
signing of documents. If EC is the Initiating Party, EC shall not have the right
to settle any infringement suit described in Section 9(a) hereof, without the
prior written consent of EKI, which consent shall not be unreasonably withheld
or delayed. The costs and expenses, including attorneys' fees, of the Initiating
Party in any action alleging infringement will be borne by the Initiating Party.
In no event, however, will the Non-Initiating Party be obligated to reimburse
the costs and expenses, including attorneys' fees, of the Initiating Party in an
amount in excess of the damages awarded to the Non-Initiating Party in such
action.

        (c)  The parties shall promptly notify each other in writing of (i) any
claim by any Person that the use of the Biotec Technology by EC in connection
with the manufacture, use or sale of any Product infringes or violates the
patent, trade secret or other intellectual property rights of such Person in any
country in which Biotec KG holds an unexpired patent containing claims that
cover the Biotec Technology that is alleged to be infringing, and (ii) the
commencement of any lawsuit against either party, or any of their respective
customers, asserting any such claim (an "Infringement Action"). The Biotec Group
shall assume and control the defense of any Infringement Action, at its sole
cost and expense, irrespective of whether any member of the Biotec Group is
named as a defendant therein. If the Biotec Group fails to promptly assume the
defense of any Infringement Action and/or fails to provide EC with any
reasonable assurances that EC may have reasonably requested from the Biotec
Group with respect to the Biotec Group defending such Infringement Action and
performing its related obligations under this Section 9(c), EC may suspend
further Royalty payments to EKI hereunder until such time as the Biotec Group
provides such reasonable assurances or such Infringement Action is dismissed or
otherwise finally resolved.. EC will assist the Biotec Group in the defense of
any infringement Action by providing such information, fact witnesses and other
cooperation as the Biotec Group may request from time to time; provided that the
Biotec Group shall reimburse EC for any out-of-pocket expenses incurred by EC in
connection therewith. EC shall have the right to be represented in connection
with an Infringement Action by its own legal counsel, at its own expense,
provided that such legal counsel will act only in an advisory capacity. If the
Biotec Group does not assume the defense of any Infringement Action, EC shall
have the right, but not the obligation, to assume the defense of such lawsuit,
utilizing legal counsel of its choice. If EC so assumes the defense of an
Infringement Action, (i) EC shall have no right to settle such Infringement
Action unless EC shall have received the prior written consent of EKI (which
shall not be unreasonably withheld or delayed) and (ii) EKI shall be obligated
to reimburse EC for the reasonable attorneys' fees incurred by EC in connection
with EC assuming the defense of an Infringement Action in which EC ultimately is
finally determined not to have infringed any of the intellectual property rights
that are the subject of the Infringement Action ("Reimbursable Defense Costs").
EC shall offset any suspended Royalty payments against the Reimbursable Defense
Amounts incurred by EC; provided that, upon the dismissal or other final
resolution of any such Infringement Action, any amount of suspended Royalty

--------------------------------------------------------------------------------


payments in excess of the Reimbursable Defense Costs shall be promptly paid over
by EC to EKI. The obligation of EKI to reimburse EC the amount of any
Reimbursable Defense Costs shall be reduced by any Royalty payments otherwise
due to EKI that were suspended by EC under this Section 9(c).

        (d)  If the court, in any Infringement Action, enters a final and
non-appealable order finding that the Technology infringes or violates the
intellectual property of another person and requiring EC (i) to obtain a license
under any third party's patent not licensed hereunder in order to continue with
EC's activities as contemplated by this Agreement, and to pay a royalty or fee
under such license, and the infringement of such patent cannot reasonably be
avoided by EC, or (ii) to pay damages on account of such infringement or
violation, the Biotec Group shall pay the amount of any such fee or royalty
payable and any such damages to the extent that the infringement or violation
found by such court resulted from EC's use of Technology within the scope of the
License granted hereunder.

        (e)  Notwithstanding the foregoing, the Biotec Group shall have no
liability under this Section 9 with respect to any third party infringement that
is brought against EC based on Improvements made by EC that are included in the
Technology licensed to EC hereunder.

10.    Disclaimer of Warranty; No Consequential Damages.    

        (a)  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO MEMBER OF THE BIOTEC GROUP
MAKES OR GIVES, AND HEREBY EXPRESSLY DISCLAIMS, ANY AND ALL WARRANTIES, WHETHER
EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING BUT NOT LIMITED TO THE WARRANTIES
OF MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE, IN REGARD TO ANY
PRODUCTS WHICH MAY BE MANUFACTURED, USED OR SOLD BY EC AND WHICH ARE BASED UPON
OR UTILIZE ANY OF THE TECHNOLOGY.

        (b)  IN NO EVENT SHALL ANY PARTY BE LIABLE TO THE OTHER PARTIES UNDER,
OR IN CONNECTION WITH, THIS AGREEMENT FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL LOSSES, EXPENSES OR DAMAGE WHATSOEVER, INCLUDING, BUT
NOT LIMITED TO, LOSS OF REVENUE OR PROFITS, INCREASED COSTS OF PRODUCTION,
DAMAGES OR LOSSES AS A RESULT OF SUCH OTHER PARTY'S INABILITY TO OPERATE,
INABILITY TO FULFILL CONTRACTS WITH THIRD PARTIES, OR SIMILAR MATTERS OR EVENTS
ARISING FROM THE USE OR INABILITY TO SELL THE PRODUCTS OR ANY FAILURE TO FULFILL
A PURCHASE ORDER IN A TIMELY FASHION, NOR SHALL ANY PARTY BE LIABLE FOR ANY
LOSS, EXPENSE OR DAMAGE SUFFERED OR INCURRED BY ANY OTHER PARTY AS A RESULT OF
CLAIMS, DEMANDS, SUITS OR OTHER PROCEEDINGS BY ANY OTHER PARTY OR PERSONS,
WHETHER PRIVATE, PUBLIC OR GOVERNMENTAL IN NATURE. The limitations, exclusions
and disclaimers in this Agreement shall apply irrespective of the nature of the
cause of the action or demand, including but not limited to breach of contract,
negligence, tort or any other legal theory and shall survive any breach or
breaches and/or failure of the essential purpose of this Agreement, or any
remedy contained in this Agreement.

        (c)  Without limiting the generality of the foregoing provisions of this
Section 10, except as and to the extent otherwise specifically provided herein,
nothing in this Agreement shall be construed as.

          (i)  a warranty or representation by the Biotec Group as to the
validity or scope of any patent licensed hereunder; or

        (ii)  a requirement that the Biotec Group shall file any patent
application, secure any patent or maintain any patent in force; or

        (iii)  an obligation to bring or prosecute actions or suits against
third parties for infringement; or

        (iv)  conferring a right to use in advertising, publicity or otherwise
any trademark or trade name of the Biotec Group; or

--------------------------------------------------------------------------------




        (v)  granting by implication, estoppel, or otherwise any license or
rights under patent or other intellectual property rights of the Biotec Group
other than the patents and other intellectual property rights included in the
Technology, to the extent licensed as provided in Section 3.

11.    Additional Duties of EC.    In addition to, and not in limitation of, the
other duties and obligations of EC, as set forth in this Agreement, EC shall:

        (a)  Use commercially reasonable efforts to diligently exploit the
License by actively and aggressively manufacturing, marketing, advertising or
selling the Products in the United States and appropriate foreign jurisdictions,
directly or through sublicensing or joint venture arrangements.

        (b)  Use commercially reasonable efforts to seek and obtain qualified
sublicensees or joint venturers, both in the United States and in appropriate
foreign jurisdictions, for the manufacture, marketing, sale and distribution of
the Products.

        (c)  Within forty-five (45) days after the final day of each of EC's
calendar or fiscal quarters (the "Quarter"), EC shall deliver to EKI a written
report (the "Development Report"), which shall set forth, in reasonable detail,
the scope and results of all research and development activities relating to the
Technology, the Products and/or the thermoplastic starch/synthetic bio-polymer
blends undertaken by EC or a sublicensee (as reported to EC) during the Quarter,
which report shall also set forth, in reasonable detail, a description of all
marketing activities for the Technology, the Products and/or the thermoplastic
starch/synthetic bio-polymer blends undertaken during the Quarter by EC or a
sublicensee (as reported to EC). The Development Reports shall be certified as
correct and accurate, to EC's knowledge and belief, by an appropriate officer of
EC.

12.    Representations and Warranties of the Biotec Group.    Each member of the
Biotec Group hereby represents and warrants to EC that:

        (a)  Such member is a limited liability company organized, validly
existing and in good standing under the laws of the United States (in the case
of EKI) or Germany (in the case of Biotec KG and Biotec F&E). Such member has
all requisite power and authority to own, operate and lease its properties and
to carry on its business as now being conducted, and is duly qualified to do
business in every jurisdiction wherein the nature of the business conducted or
the assets owned or leased by it make such qualification material to the conduct
of its business.

        (b)  Such member has all requisite power and authority to enter into
this Agreement and to perform its obligations hereunder, in the case of Biotec
KG, including but not limited to the right to license the Technology. This
Agreement has been duly and validly authorized, executed and delivered by such
member and, assuming the due authorization, execution and delivery by EC, is the
legal, valid and binding obligation of such member, enforceable against it in
accordance with its terms, subject only to bankruptcy, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors'
rights generally and to general principles of equity.

        (c)  To the best knowledge of such member, no person, firm or entity has
made any claims or threatened, in writing or otherwise, that such member is in
violation of or has infringed any patent, patent license, trade name, trademark,
service mark, brand mark, brand name, copyright, know-how, formula or other
proprietary or trade rights of such third party as they relate to the
Technology. To the best of such member's present knowledge and belief, the use
of the Technology in the manufacture of the Products pursuant to the terms of
this Agreement will not constitute infringement of the proprietary rights of any
third party. .

        (d)  To the best knowledge of such member, the execution, delivery and
performance of this Agreement by such member and the consummation by it of the
transactions contemplated hereby will not (i) constitute a violation (with or
without the giving of notice or lapse of time) of any provision of applicable
law, (ii) require any consent, approval or authorization of any person or
governmental authority, (iii) result in a default under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel any agreement, lease, franchise, permit, note or
other restriction, encumbrance, obligation or liability to which such member is
a party or by which it is

--------------------------------------------------------------------------------


bound or to which any of its assets are subject, (iv) result in the creation of
any lien or encumbrance upon such member's assets, (v) conflict with, result in
the breach of, or constitute a default under any provision of such member's
bylaws, operating agreement, partnership agreement or other organizational
documents, or (vi) conflict with, result in a tortious interference as a result
of such conflict with, or otherwise violate, any material contract or
arrangement between such member and any other person. The representation and
warranty given in this Section shall not be deemed or construed to expand or
modify the representation and warranty given by such member in Section 12(c)
hereof.

        (e)  Neither such member, nor anyone acting on its behalf, has taken any
action relating to any broker, finder, consultant or other expert which could
result in the imposition upon EC of any obligation to pay a fee to any broker,
finder, consultant or similar expert in connection with the transactions
contemplated hereby.

13.    Representations and Warranties of EC.    EC hereby represents and
warrants to the Biotec Group that:

        (a)  EC is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. EC has all requisite corporate
power and authority to own, operate and lease the properties and to carry on its
business as now being conducted, and is duly qualified to do business in every
jurisdiction wherein the nature of the business conducted or the assets owned or
leased by it make such qualification material to the proper conduct of its
business.

        (b)  EC has all requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder. This Agreement has been
duly and validly authorized, executed and delivered by EC and, assuming the due
authorization, execution and delivery by the members of the Biotec Group, is a
legal, valid and binding obligation of EC, enforceable against it in accordance
with its terms, subject only to bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors' rights generally
and to general principles of equity.

        (c)  To the best knowledge of EC, the execution, delivery and
performance of this Agreement by EC and the consummation by it of the
transactions contemplated hereby will not (i) constitute a violation (with or
without the giving of notice or lapse of time) of any provision of applicable
law, (ii) require any consent, approval or authorization of any person or
governmental authority, (iii) result in a default under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel, any agreement, lease, franchise, permit, note or
other restriction, encumbrance, obligation or liability to which EC is a party
or by which it is bound or to which any of its assets are subject, (iv) result
in the creation of any lien or encumbrance upon EC's assets, (v) conflict with,
result in the breach of, or constitute a default under any provision of EC's
Certificate of Incorporation or Bylaws, or (vi) conflict with, result in
tortious interference as a result of such conflict with, or otherwise violate,
any contract or arrangement between EC and any other person.

        (d)  Neither EC, nor anyone acting on its behalf, has taken any action
relating to any broker, finder, consultant or other expert which could result in
the imposition upon the Biotec Group of any obligation to pay a fee to any
broker, finder, consultant or similar expert in connection with the transactions
contemplated hereby.

14.    Confidentiality.    

        (a)  EC acknowledges that the Technology and the Improvements owned by
Biotec, as they may exist from time-to-time, are and shall remain the valuable,
special, unique and proprietary assets of Biotec and shall constitute "Biotec
Confidential Information" hereunder. Any additional information disclosed by the
Biotec Group to EC shall also be deemed to be "Biotec Confidential Information"
hereunder, if (i) the information is in written form and appropriately marked
"Confidential" (or similar designation) at the time of disclosure to EC or
designated as "Confidential" (or similar designation) in writing, within thirty
(30) days of disclosure, (ii) the information is disclosed orally and designated
by a member of the Biotec Group as "Confidential" (or similar designation) at
the time of disclosure and confirmed to EC as "Confidential" (or similar
designation) in writing, by a member of the Biotec Group within thirty (30) days
of such disclosure, or (iii) such information is of a type, or disclosed in

--------------------------------------------------------------------------------


such a manner, that would lead a reasonable person to conclude that the
information is proprietary and/or confidential. Notwithstanding the foregoing,
Biotec Confidential Information shall not include any information or data which
EC can show: (i) is in, or becomes generally known in, the public domain by any
means other than the failure by EC to fulfill its obligations hereunder; or
(ii) is rightfully known to EC at the time of disclosure by the Biotec Group; or
(iii) is, at any time, disclosed to EC by a third party who has received and
disclosed such information without the breach of any obligation of
confidentiality to the Biotec Group or to any third party. For purposes of this
Section 14, information shall not be deemed to be part of the public domain or
in EC's knowledge merely because it may be embraced in a more general disclosure
or simply because it may be derived from combinations of disclosures or
information generally available to the public or within EC's knowledge. The
parties acknowledge that the Biotec Group's disclosure to EC of Biotec
Confidential Information will be necessary in order to enable EC to utilize the
License in the manner contemplated by this Agreement, and the Biotec Group shall
make such disclosures of the Biotec Confidential Information to EC as the Biotec
Group reasonably determines are necessary, required or appropriate in that
regard. The parties acknowledge that they have a confidential relationship with
one another, and accordingly, EC shall maintain all Biotec Confidential
Information disclosed to it pursuant to this Agreement in confidence and shall
not disclose the same to any third party (with the exception of its
sublicensees, employees, accountants, attorneys and other agents and
professional advisors) either during or after the term of this Agreement unless
required to do so by court order or by law, in which case EC shall notify the
Biotec Group, in writing, prior to making such disclosure and shall cooperate
with Biotec to preserve and protect the confidentiality of the Biotec
Confidential Information in question to the fullest extent possible.
Additionally, except as specifically contemplated by this Agreement, EC shall
not utilize any Biotec Confidential Information for its own benefit or for the
benefit of any third party. Prior to making any permitted disclosure of any
Biotec Confidential Information to its sublicensees, employees, accountants,
attorneys and other agents and professional advisors, EC shall require such
persons, firms, or entities to execute and deliver written nondisclosure
agreements which shall obligate such persons, firms and entities to comply with
obligations of confidentiality and nonuse substantially equivalent to those set
forth in this Section.

        (b)  From time to time during the term of this Agreement, EC may
disclose to the Biotec Group certain information which EC deems to be
proprietary and confidential, including but not limited to business plans,
marketing plans and financial information (the "EC Confidential Information").
The definition of "EC Confidential Information," and the Biotec Group's use and
disclosure thereof, shall be governed by terms and conditions identical to those
which govern Biotec Confidential Information, as set forth in Section 14(a)
hereof.

15.    Term and Termination.    

        (a)  The term of this Agreement shall commence upon the effective date
hereof. Unless sooner terminated as hereinafter provided, this Agreement shall
continue in full force and effect in the United States until the later of
(i) expiration of the last-to-issue patent covering or included in the
Technology or (ii) the first date on which neither EC nor any of its
sublicensees produces a Product which incorporates any Biotec Confidential
Information or any material Trade Secret which are licensed hereby.

        (b)  If either party is in breach of any of its material obligations
hereunder, then the non-breaching party may give the breaching party written
notice of such breach. If such breach is not cured within forty-five (45) days
after the date such written notice is delivered or, if such default cannot be
cured within such forty-five day period but the breaching party has taken action
to cure such default, then if the default is not cured within one hundred eighty
(180) days from the date of the original notice, the non-breaching party shall
have the right immediately to terminate the License by written notice to the
breaching party. The parties agree and acknowledge that the availability of the
foregoing termination right under this Section 15(a) shall not affect any other
right or remedy that may that may be available to the non-breaching party under
this Agreement, at law or in equity.

--------------------------------------------------------------------------------


        (c)  This Agreement will automatically terminate upon the occurrence of
any of the following events: (i) a receiver is appointed for EC or all or a
substantial part of its property; (ii) EC makes a general assignment for the
benefit of its creditors; (iii) EC commences, or has commenced against it, a
case under the U.S. Bankruptcy Code or any other case or proceedings under any
bankruptcy, insolvency or debtor's relief law is commenced by or against EC; or
(iv) EC becomes insolvent, is liquidated or dissolved or ceases to operate in
the ordinary course; provided, however, that Biotec KG acknowledges that the
Biotec Technology is "intellectual property" as defined in 11 U.S.C.
section 101(35A), and that the License is entitled to the benefits of Bankruptcy
Code section 365(n).

        (d)  From and after the effective date of the expiration of the term of
this Agreement or the termination of the License pursuant to Section 15 hereof,
neither EC nor any of its sublicensees shall have any right, whatsoever, to
utilize the Technology, the Trade Secrets, or the Improvements licensed to EC
under this Agreement. EC shall return to EKI all copies of Biotec Confidential
Information which is then in the possession of EC, and shall have no right
pertinent to this Agreement to sell any Product which has theretofore been
manufactured by EC or its sublicensees.

        (e)  The right of termination under Section 15(b) hereof shall be in
addition to, and not in lieu of, all other rights and remedies the terminating
party may have under this Agreement, at law or in equity.

        (f)    The obligations concerning confidentiality set forth in
Section 14 hereof and to pay any accrued but unpaid Royalties and Information
Transfer Fees any other compensation or payments due to EKI or the other members
of the Biotec Group shall survive the expiration and termination of the License.

        (g)  Notwithstanding any provision in this Agreement to the contrary, if
this Agreement is terminated pursuant to Section 15(b) or (c) other than a
termination pursuant to Section 15(b) by reason of a breach by EC of any of its
material obligations hereunder, then, following such termination, EC and any
sublicensee thereof shall be permitted to sell any remaining inventory of
Products on-hand at the time of such termination.

        (h)  Notwithstanding any provision in this Agreement to the contrary, EC
shall have the right, upon thirty (30) days prior written notice to EKI, to
terminate this Agreement for convenience.

--------------------------------------------------------------------------------


16.    Marking and United States Export Control.    

        (a)  Where technically feasible, EC shall mark, or shall cause its
sublicensees to mark, the Products and related documents with the applicable
United States patent numbers, as required by applicable law, or as reasonably
instructed by EKI.

        (b)  EC shall comply with all applicable laws, rules and regulations of
the United States, including but not limited to the Export Regulations of the
United States Department of Commerce, in connection with the direct or indirect
export of any of the Technology or the Products. EC acknowledges that the Biotec
Group has not made and does not make any representation that any license is or
is not required in connection with such export or, if required, that such
license will be issued by the United States Department of Commerce.

17.    Special Tax Provisions.    EC (or its sublicensees or customers) shall be
solely responsible for the payment and discharge of any taxes, duties, or
withholdings relating to any transaction of EC or its sublicensees in connection
with the manufacture, use, sale, license or commercialization in any country of
the Products; except that the Biotec Group shall be responsible for any taxes,
duties or withholding relating to any payment made to any member of the Biotec
Group under this Agreement and EC shall be permitted to make any withholding
with respect to such payments and fees required by law or regulation.

18.    Equitable Relief.    A breach or default by EC of the provisions of
Section 14 hereof shall cause the Biotec Group to suffer irreparable harm and,
in such event, the Biotec Group shall be entitled, as a matter of right, to a
restraining order and other injunctive relief from any court of competent
jurisdiction, restraining any further violation thereof by EC, its officers,
agents, servants, employees, and those persons in active concert or
participation with them. The right to a restraining order or other injunctive
relief shall be supplemental to any other right or remedy the Biotec Group may
have, including, without limitation, the recovery of additional damages for the
breach or default of any of the terms of this Agreement.

19.    Relationship of the Parties.    This Agreement shall not create any
partnership, joint venture or similar relationship between the parties hereto
and no representations to the contrary shall be made by either party. No party
shall have any authority to act for or on behalf of or to bind any other party
in any fashion (except that EKI may bind any member of the Biotec Group), and no
representations to the contrary shall be made by any party.

20.    Notices.    Any notice which is required or permitted to be given to a
party to this Agreement shall be deemed to have been given only if such notice
is reduced to writing and delivered personally, or by United States mail with
postage prepaid and return receipt requested, or by telecopier (FAX)

--------------------------------------------------------------------------------


transmission, confirmed by letter, or by reputable overnight courier (pursuant
to instructions requiring next day delivery) to the party in question as set
forth below:

The Biotec Group:   c/o E. Khashoggi Industries LLC
800 Miramonte Drive
Santa Barbara, California 93109-1419
Attention: Chief Financial Officer
Fax: (805) 897-2298
 
 
with copy to:
 
 
J. Nicholson Thomas
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue,
Los Angeles, California 90071
Fax: (213) 229-6628
EC:
 
EarthShell Corporation
800 Miramonte Drive
Santa Barbara, California 93109-1419
Attention: Chief Financial Officer
Fax: (805) 899-3517
 
 
with copy to:
 
 
EarthShell Corporation
800 Miramonte Drive
Santa Barbara, California 93109-1419
Attention: Chairman, Conflicts Committee of Board of Directors
Fax: (805) 899-3517

        Either party may change its address by giving notice of such change in
the manner set forth herein. If delivered personally, a notice shall be deemed
delivered when actually received at the address specified herein. Any notice
given to a party by mail shall be deemed delivered three (3) days following the
date upon which it is deposited in the mail, with postage prepaid and return
receipt requested. Any notice given to a party by FAX shall be deemed delivered
on the date it is actually transmitted to the party in question at the FAX
number specified above. Any notice given to a party by overnight courier shall
be deemed delivered on the first business day following the date it is placed in
the possession of such courier.

21.    Assignment.    The Agreement may not be assigned by EC or any member of
the Biotec Group without the prior written consent of EKI or EC, as applicable;
provided, however, that EC and each member of the Biotec Group shall be
permitted to assign, without the consent of any other party, all, but not less
than all, of its rights, duties and obligations under this Agreement in
connection with the sale of its entire or substantially its entire business,
whether by merger, consolidation, sale of stock or equity interest, sale of all
or substantially all assets or otherwise.

22.    Entire Agreement.    This Agreement supersedes any prior understandings
or agreements, whether written or oral, and any contemporaneous oral agreements,
between the parties hereto in regard to the subject matter hereof and contains
the entire agreement between the parties in regard to the subject matter hereof,
including the terms outlined in that certain memorandum, dated August 30, 2000
(and related memoranda) from Scott Houston and Simon Hodson to the EC Board of
Directors. This Agreement may not be changed or modified orally, but only by an
agreement, in writing, signed by both the parties hereto.

23.    Savings Clause.    Should any part or provision of this Agreement be
rendered or declared invalid by reason of any law or by decree of a court of
competent jurisdiction, the invalidation of such part or

--------------------------------------------------------------------------------


provision of this Agreement shall not invalidate the remaining parts or
provisions hereof, and the remaining parts and provisions of this Agreement
shall remain in full force and effect.

24.    Waiver.    Neither the failure or delay on the part of either party to
exercise any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or privilege
preclude any other or further exercise thereof or of any other right or
privilege.

25.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
the choice of law rules thereof.

26.    Resolution of Disputes.    

        (a)  In the event of a breach of this Agreement, or a dispute as to the
meaning of this Agreement, or any of its terms which the parties cannot resolve
by themselves amicably, the parties agree to submit such dispute to resolution
in the manner hereinafter described. First, the parties shall endeavor to
resolve the dispute through the use of an acceptable alternative dispute
resolution procedure. If, within thirty (30) days after one party notifies the
other in writing of the existence of a dispute which it desires to be resolved
under this Section, the parties have not agreed upon an acceptable alternative
dispute resolution procedure, then the matter shall be resolved by arbitration
as set forth below and according to the rules of the American Arbitration
Association, except as herein modified by the parties. Unless otherwise agreed
to in writing, all alternative dispute resolutions or arbitration hearings will
be held in Santa Barbara, California.

        (b)  The parties shall cooperate and use their respective best efforts
to encourage compliance with the following time periods: (i) within ten
(10) days after the failure to agree to an acceptable alternative dispute
resolution procedure, each party will select an arbitrator, and notify the other
party of its selection; (ii) within fifteen (15) days after such notice, the
respective arbitrators will select a third arbitrator as Chairman of the panel;
(iii) a hearing by the arbitration panel shall be held within thirty (30) days
after the selection of the Chairman; and (iv) a majority decision and resolution
shall be reached within thirty (30) days of such hearing. Decisions of the panel
must be in writing and will be final and binding on the parties, and judgment
may be entered thereon by any court having jurisdiction of the parties.

        (c)  Each party shall bear its own costs of presenting its case in an
alternative dispute resolution procedure, or arbitration, as the case may be.

27.    Force Majeure.    

        (a)  The failure of either party to perform its obligations under this
Agreement (except the obligation to make payments) shall not subject such party
to any liability to the other or subject this Agreement to termination if such
failure is caused by acts such as, but not limited to, acts of God, earthquake,
explosion, flood, drought, war, riot, sabotage, embargo, compliance with any
order or regulation of any governmental entity acting with color of right,
intervention or delays created by any regulatory authority, or by any other
similar cause beyond the reasonable control of the parties. The party so
affected shall promptly notify the other party of the event of force majeure,
and shall use all reasonable efforts to remove such event as soon as reasonably
practicable.

        (b)  Notwithstanding the provisions of Section 27(a) hereof, should
either party be prevented from performing its obligations hereunder for a period
of six (6) months as a result of an event of force majeure, then upon the
expiration of such six (6) month period, the other party may terminate this
Agreement upon thirty (30) days notice to the non-performing party, and both
parties shall be relived from all duties and obligations under this Agreement,
except as otherwise provided in Section 15 hereof.

28.    Time of Essence.    The parties acknowledge that time is of the essence
in regard to every provision of this Agreement.

29.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

--------------------------------------------------------------------------------


30.    Terminology.    As used in this Agreement, the singular shall include the
plural and the plural shall include the singular. Titles of sections and
paragraphs in this Agreement are for convenience only, and neither limit nor
amplify the provisions of the Agreement, and all references in this Agreement to
a section or Section shall refer to the corresponding section or Section of this
Agreement unless specific reference is made to the sections of another document
or instrument.

31.    Effect of Bankruptcy Proceedings.    EC agrees that, if for any reason it
becomes a debtor in a case under the U. S. Bankruptcy Code, this Agreement,
pursuant to Section 365(c)(1) of the U. S. Bankruptcy Code, is not, and shall
not be, assumable under Section 365 of the U.S. Bankruptcy Code, it being agreed
and acknowledged that applicable patent law would excuse Biotec from accepting
performance from or rendering performance to any entity other than EC, whether
or not this Agreement prohibited or restricted assignment of rights or
delegation of duties. Accordingly, as provided in Section 15(c) hereof, this
Agreement, pursuant to Section 365(e)(2) of the U. S. Bankruptcy Code, will
automatically terminate upon EC becoming a debtor in a case under the U. S.
Bankruptcy Code, notwithstanding the provisions of Section 365(e)(1) of the U.
S. Bankruptcy Code.

        IN WITNESS WHEREOF, the parties have caused this License and Information
Transfer Agreement to be executed and delivered by their duly authorized
representatives upon the date first herein written.

    BIO-TEC BIOLOGISCHE NATURVERPACKUNGEN GMBH & CO. KG
 
 
By:
/s/  HARALD SCHMIDT      

--------------------------------------------------------------------------------

    Title: Managing Director
 
 
 
      BIO-TEC BIOLOGISCHE NATURVERPACKUNGEN FORSCHUNGS UND ENTWICKLUNGS GMBH
 
 
By:
/s/  HARALD SCHMIDT      

--------------------------------------------------------------------------------

    Title: Managing Director
 
 
 
      E. KHASHOGGI INDUSTRIES, LLC
 
 
By:
/s/  ESSAM KHASHOGGI      

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------


 
 
 
      EARTHSHELL CORPORATION
 
 
By:
/s/  VINCENT J. TRUANT      

--------------------------------------------------------------------------------

    Title: President & Chief Operating Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A
of BIOTEC—EarthShell License Agreement


European/
Patent No.


--------------------------------------------------------------------------------

  US patent/
application no.

--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------

  WNS file

--------------------------------------------------------------------------------

  BIOTEC file

--------------------------------------------------------------------------------

0 397 819   5,362,777   Thermoplastically processable starch and a method of
making it   11,527,309   2 TSW
0 479 964
 
6,242,102
 
Single or multilayer foil, having a layer containing thermoplastically
processable starch
 
11,527,321
 
6 TSW
0 537 657
 
5,415,827
 
Process for improving the mechanical properties of single or multi-ply sheets
 
11,527,315
 
7 TSW
0 539 544
 
5,314,934
 
Polymer mixture for producing films
 
11,527,314
 
8 TSW
0 542 155
 
5,280,055
 
Biodegradable mould material
 
11,527,313
 
9 TSW
0 596 437
 
5,844,023
6,214,907
 
Biologically degradable polymer mixture
 
11,527,310
11,527,310
 
10 TSW
0 711 322
 
5,705,536
 
Foamed starch polymer
 
11,527,318
 
11 TSW
0 711 324
 
5,663,216
 
Reinforced biodegradable polymer
 
11,527,317
 
12 TSW
96905977.3
 
6,096,809
 
Biologically degradable polymer mixture
 
11,527,312
 
13 TSW
96905977.3
 
6,235,816
 
Compositions and methods for manufacturing thermoplastic starch blends
 
11,527,312.1
 
13 TSW
0 799 335
 
?
 
Technical and non-technical textile products and packaging materials
 
11,527,322
 
14 TSW
0 906 367
 
6,235,815
 
Biodegradable material essentially consisting of, or based on, thermoplastic
starch
 
11,527,323
 
15 TSW
0 917 540
 
6,117,925
 
Thermoplastic processable starch or starch derivative polymer mixtures
 
11,527,324
 
16 TSW
99923786.0
 
09/719,951
 
Foamed thermoplastic film made from biodegradable materials
 
11,527,350
 
22 TSW
0 702 698
 
6,136,097
 
Process for producing thermoplastic starch
 
11,527,325
 
1 V
0 700 329
 
5,770,137
 
Method for preparing composite materials from renewable raw materials
 
11,527,319
 
13 V
0 779 909
 
5,897,944
 
Molded part made of starch foamed material
 
11,527,329
 
18 V
0 781 199
 
5,910,350
 
Starch foam panel
 
11,527,328
 
19 V
X.
 
6,231,970
 
Thermoplastic starch compositions incorporating an inorganic filler component
 
11,527,267.1
 
2 WNS
X.
 
09/648,471
 
Biodegradable polymer films and sheets suitable for use as laminate coatings as
well as wraps and other packaging materials
 
11,527,343
 
1 WNS
X.
 
?
 
Biodegradable polymer blends for use in making films, sheets and other articles
of manufacture
 
11,527,354
 
3 WNS
X.
 
?
 
Biodegradable films and sheets for use as coatings, wraps and packaging
materials
 
11,527,355
 
4 WNS

--------------------------------------------------------------------------------


EXHIBIT "B"
Definition of Food Service Disposable
[Excerpts from Amended and Restated License Agreement,
dated February 28, 1995, between EKI and EC, as amended]


        1(a) The term "Food Service Disposables" shall mean any disposable,
single use product, container, apparatus, device or equipment for packaging,
storing, portioning, serving or dispensing food or beverages intended for
consumption within a short period of time (less than twenty four hours), which
incorporate in whole or in part any portion of the Technology and, to the extent
not otherwise excepted or excluded, are encompassed in those items included
within the scope of the Disposal Product Categories set forth in the Clinton
Associates 1994 DISTRAK Five study of Disposables Utilization in Food Services
Segments (hereinafter referred to as the "DISTRAK V Study"), including all
products specifically set forth therein. Any product that has substantially the
same shape, composition, mixture and functional properties as a product within
the scope of the definition of Food Service Disposables shall be considered
within the scope of such definition no matter the manner in which that product
is used, unless expressly excepted below. Notwithstanding any other provision of
this Agreement, the parties agree that the following items shall not be within
the scope of the definition of "Food Service Disposables" or otherwise licensed
under this Agreement: (i) sealed containers for the long-term storage of liquids
whether for single or multiple portions (e.g., soft drink cans, milk cartons,
sealed juice or drink containers), except that single service (e.g., 16 ounces
or less) milk-containing cartons shall be within the scope of Food Service
Disposables; (ii) boxes or containers for the long-term storage of single or
multiple servings of foods or which are designed to extend the shelf life of
foods beyond same-day consumption (e.g., dry cereals boxes, egg cartons,
prepackaged frozen food containers and packaging, dairy product containers,
produce containers, condiment packaging, and meat and deli trays); (iii) aseptic
or sealed packaging; (iv) all secondary packaging (e.g., corrugated containers
and paper bags); and (v) wrapping products for consumer use. By way of
illustration, Exhibit "F" hereto provides a noncomprehensive, noninclusive list
of items within the definition of "Food Service Disposables" hereunder and also
a noncomprehensive, noninclusive list of items that fall outside the definition
of "Food Service Disposables" hereunder. Exhibit "F" hereto shall control in the
event of any conflict between it and the DISTRAK V Study. In the event of any
disagreement between the parties whether a particular item not listed in Exhibit
"F" hereto is within or without the definition of Food Service Disposables, the
parties may submit the matter to arbitration pursuant to the provisions of
paragraph 29. The parties hereby agree that, if available, Clinton Associates
shall act as arbiter in any arbitration proceeding involving a dispute as to the
definition of Food Service Disposable.

--------------------------------------------------------------------------------


EXHIBIT "F"
Illustrative List of Disposable, Single Use Food Service Disposables


Examples of Items within the Definition of "Food Service Disposables":

Bags   •   for carry out of food purchased in food service disposable packages,
with or without handles
Beverage containers
 
•
 
Hot and/or cold beverage     •   May or may not be insulating     •   With or
without handles. Includes collectables that are disposable/reusable     •   Malt
mixing collars     •   Single service milk-containing cartons (16 oz. or less)
Beverage Container Lids
 
All types, including     •   no spill     •   domed     •   sippers
Bowls
 
All shapes, sizes
Cutlery (including
 
•
 
knife, fork, spoon Sticks/Skewers)   •   large serving utensils     •  
chopsticks     •   hors d'ouvers picks     •   popsicle sticks     •   corndog
sticks     •   shish-kabob skewers     •   tooth picks     •   steak markers
Food Containers
 
tubs used for:     •   popcorn     •   deli salads     •   takeout anything    
•   ice cream     •   chicken buckets
Portion cups (souffle cups)
 
•
 
sauces     •   condiments     •   butter     •   candies     •   side orders    
•   pills, medications
Trays used for:
 
•
 
french fries     •   nachos     •   tacos     •   burritos     •   snacks     •
  hot dogs     •   meal service     •   vending     •   single or
multi-compartments
Boxes as used for:
 
•
 
fry scoops     •   popcorn     •   chinese takeout     •   kid's fun meal     •
  candy (vending)

--------------------------------------------------------------------------------

    •   pie wedges     •   bulky meals, pies, single compartment     •  
multi-compartment meals
Boats as used for:
 
•
 
egg rolls     •   ice cream sundaes     •   hot dogs, chili dogs     •  
hoagies, sub sandwiches     •   chicken fingers     •   baked potatoes
Cones
 
•
 
snow cones     •   ice cream cone holders     •   foods
Food Container Lids
 
All kinds
Hinged Lid Containers
 
Clamshells type boxes for specialty or general food portion or meal carryout
such as:     •   hamburgers     •   chicken nuggets     •   salads     •  
single or multi-portion meals     •   with or without multiple compartments
Napkins
 
All kinds
Plates/Platters
 
•
 
All shapes, including round     •   oval     •   rectangular     •   deep     •
  with or without compartments     •   individual portion or serving sized     •
  cake/pie plates
Plates/Platters Lids
 
All types including domed, insulating, etc.
Placemats/Table Covers
 
•
 
placemats     •   tray liners     •   doilies     •   menus     •   table covers
Serving Dishes
 
•
 
pitchers     •   catering trays     •   casserole dishes     •   chafing/steam
table dishes
Straws/Stirrers
 
•
 
drinking straws     •   puncture straws     •   stirring straws/sticks
Wraps
 
Wraps of all kinds, for all kinds of foods:     •   burger/hot dog wraps     •  
pizza sheets     •   doggie bags/wraps     •   popcorn/snack bags     •   french
fry sleeves     •   sandwich bags

--------------------------------------------------------------------------------



Outside the Definition of "Food Service Disposables":
Baking
 
•
 
pie/cake tins     •   muffin/eclair tins     •   muffin/eclair cups     •  
fluted pan liners     •   cake circles/squares     •   loaf pans     •   bundt
pans     •   casseroles     •   cookie/cake sheets     •   cake decorating
triangles
Single or Multiple Portion
 
•
 
cereal boxes/bowls Packaged Foods   •   sealed yogurt/desert cups     •   sealed
soups, stews, chili, pasta     •   condiment packs (salt, pepper, catsup, salsa,
relish, etc.)     •   sealed frozen food containers     •   egg cartons     •  
dairy product containers     •   produce containers     •   meat & deli trays
Wraps
 
•
 
freezer papers     •   bakery papers     •   candy bar wrappers
Aeseptic or Sealed Packaging
 
 
 
 
Secondary Packaging
 
•
 
corrugated containers     •   paper bags
Sealed Containers for Long
 
•
 
soft drink cans Term Storage of Liquids   •   milk cartons     •   sealed juice
or drink containers

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.55



LICENSE AND INFORMATION TRANSFER AGREEMENT
EXHIBIT A of BIOTEC—EarthShell License Agreement
EXHIBIT "B" Definition of Food Service Disposable [Excerpts from Amended and
Restated License Agreement, dated February 28, 1995, between EKI and EC, as
amended]
EXHIBIT "F" Illustrative List of Disposable, Single Use Food Service Disposables
